DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The instant application having Application No. 17/741,414 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

INFORMATION CONCERNING OATH/DECLARATION
Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.


INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements 05/10/2022 and 09/13/2022 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.


REJECTIONS BASED ON PRIOR ART
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,852,953 and claims 1-23 of U.S. Patent No. 11,360,670. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 10,852,953 and claims 1-23 of U.S. Patent No. 11,360,670 are similar in scope to claims 1-20 of the present application with only a few obvious wording variations.

Claim Rejections - 35 USC § 103
1.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choi et al. (US pub. # 2012/0134213), hereinafter, “Choi”, in view of Fai et al. (US pub. 2012/0224425), hereinafter, “Fai”.

3.         As per claims 1, 8 and 15, Choi discloses a system, comprising: a memory component having an array of memory cells (memory cell array 100 of fig. 4, as discloses in paragraph 0061); and a processing device (control logic 600, as discloses in paragraph 0062), operatively coupled with the memory component (see fig. 4), to select a temperature compensation trim from a plurality of temperature compensation trims for use in temperature compensating memory operations on the array of memory cells, each temperature compensation trim of the plurality of temperature compensation trims being calculated from in-service data for the memory operation on the memory cell (see paragraph 0008, paragraph 0011 which discloses “a first lookup table that stores a plurality of first offset values that respectively correspond to a plurality of temperature ranges, and a second lookup table that stores a plurality of second offset values that respectively correspond to variations in a memory cell condition, wherein the control logic selects one of the first offset values in response to the temperature code and one of the second offset values in response to a determined variation in the memory cell condition” and also paragraph 0067, which discloses “One of the plurality of temperature range offset values stored in the first lookup table 542 will be selected by an applied Tcode from the Tcode generator 541 that corresponds to a detected current temperature”), wherein the selected temperature compensation trim corresponds to at least a portion of an operating temperature range of the memory component [see fig. 7A and paragraph 0083, which discloses “such increasing/decreasing slopes for offset values associated with one memory cell condition (e.g., programmed data states P1 to P7) for respective temperature ranges may be determined continuous or stepped”].
Choi fails to expressly disclose wherein the in-service data includes at least one of read level calibration data or program verify level calibration data, where the program verify level calibration data checks a write operation voltage level. 
	Fai discloses wherein the in-service data includes at least one of read level calibration data or program verify level calibration data, where the program verify level calibration data checks a write operation voltage level (see fig. 5 which teaches changing temperature algorithms to adjust read or write voltage thresholds based on read data).
	Choi and Fai are analogous art because they are from the same field of temperature compensation in a memory device.
	It would have been obvious to one having ordinary skills in the art before the effective filling date of the claimed invention to combine Fai’s teaching of changing the temperature algorithms to adjust the write or read voltage thresholds based on the read data
based on the read data into Choi’s teaching a controller to control setting and compensating of offset values included in a lookup table stored in register according to change in temperature and program state of a selected memory cell for the benefit of preventing errors of a memory operation according to change in temperature.

4.         As per claims 2, 9 and 16, the combination of Choi and Fai discloses “The system of claim 1” [See rejection to claim 1 above], Choi further discloses wherein each temperature compensation trim of the plurality of temperature compensation trims corresponds to a respective temperature subrange that covers at least a portion of the operating temperature range of the memory component (see fig. 7A).

5.         As per claims 3, 10 and 17, the combination of Choi and Fai discloses “The system of claim 2” [See rejection to claim 2 above], Choi further discloses wherein at least one temperature subrange overlaps with an adjacent temperature subrange to provide a hysteresis deadband between the overlapping temperature subranges (see figs. 7A, 8 and paragraphs 0084 and 0092).

6.         As per claims 4 and 11, the combination of Choi and Fai discloses “The system of claim 2” [See rejection to claim 2 above], Choi further discloses wherein an upper value and a lower value of each temperature subrange is based on the in-service data (see fig. 7A).

7.         As per claims 5 and 12, the combination of Choi and Fai discloses “The system of claim 2” [See rejection to claim 2 above], Choi further discloses wherein a number of temperature subranges is based on the in-service data (see paragraphs 0083 and 0091).

8.         As per claims 6, 13 and 19, the combination of Choi and Fai discloses “The system of claim 1” [See rejection to claim 1 above], Choi further discloses wherein the calculated trims of the plurality of temperature compensation trims are updated based on program erase cycles (see paragraph 0052).

9.         As per claims 7, 14 and 20, the combination of Choi and Fai discloses “The system of claim 1” [See rejection to claim 1 above], Choi further discloses wherein the selection of the temperature compensation trim is based on a temperature of the memory component (see paragraph 0011).

10.         As per claim 18, the combination of Choi and Fai discloses “The non-transitory computer-readable storage medium of claim 16” [See rejection to claim 16 above], Choi further discloses wherein at least one of: an upper value and a lower value of each temperature subrange is based on the in-service data or a number of temperature subranges is based on the in-service data (see fig. 7A).

CLOSING COMMENTS
CONCLUSION

a. STATUS OF CLAIMS IN THE APPLICATION 

            The following is a summary of the treatment and status of all claims in the application as

recommended by M.P.E.P. 707.07(i):

a (1) CLAIMS REJECTED IN THE APPLICATION 

            Per the instant office action, claims 1-20 have received a first action on the merits and are subject of a first action non-final.

b. DIRECTION OF FUTURE CORRESPONDENCES

            Any inquiry concerning this communication or earlier communications from the 

Examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The 

Examiner can normally be reached on Monday to Friday 9:00 AM to 5:00PM. 


IMPORTANT NOTE

            If attempts to reach the above noted Examiner by telephone are unsuccessful, the 

Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number:

Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).


/Ernest Unelus/
Primary Examiner
Art Unit 2181